Case 4:18-cv-00442-ALM-CMC Document 140-1 Filed 05/20/20 Page 1 of 1 PagelD #: 7783

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION
Edward Butowsky,
Plaintiff,
v. Case No. 4:18-cv-442-ALM
David Folkenflik, et al.,
Defendants

DECLARATION OF EDWARD BUTOWSKY

My name is Edward Butowsky, I am greater than 18 years of age and competent to
testify, and I do testify as follows under penalty of perjury under the laws of the United
States, as witnessed by my signature below:

lam the plaintiff in the case identified above.

In 2017, I had an unsuccessful hip implant surgery that caused a life-threatening
infection. I have had ten surgeries and 33 other medical procedures since that time,
resulting in numerous extended stays at a Plano hospital. At the moment, I do not
have a hip, and I am awaiting another surgery to insert another artificial hip. I have
been incapacitated by some of the medications that I have taken, even at times
when I was not in the hospital.

If the Court wishes, I will provide the Court with records documenting my medical
condition.

THE DECLARANT SAYS NOTHING FURTHER.

Date: May 20, 2020

 

Edward Butowsky

oR
